DETAILED ACTION
This office action is in response to the application filed on 06/16/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2020 has been considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claims 4 and 6 recite “a signal” it is not clear if this signal is the same or different than the signal mention in claim 1.
Claims 5 and 7-8 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. US 2015/0303803.
	Regarding Claim 1, Chen teaches (Figures 1-6) a direct current-to-direct current (DC-DC) converter (100) comprising: a buck power stage (left side of 110) configured to lower an input voltage (Vin); a boost power stage (right side of 110) configured to increase the input voltage; and a multi-mode controller (120) configured to control the buck power stage and the boost power stage, wherein the multi-mode controller is configured to generate a signal (from 120) to control the buck power stage and the boost power stage according to the input voltage and an output voltage (Vin and Vout), 
	Regarding Claim 2, Chen teaches (Figures 1-6) wherein the buck power stage (left side of 110) comprises a buck switch (SW3 or SW4) configured to operate to lower the input voltage by receiving the signal from the multi-mode controller (120), and in case of increasing the input voltage, further comprises a first auxiliary switch (SW2 or SW1) arranged along with the buck switch to lower a resistance of the buck power stage. (Fox Example: Par. 40-42 and 52-62)
	Regarding Claim 3, Chen teaches (Figures 1-6)wherein the boost power stage (right side of 110) comprises a boost switch (Sw5 or SW6) configured to operate to increase the input voltage by receiving the signal from the multi-mode controller, and in case of lowering the input voltage, further comprises a second auxiliary switch (sw7 or sw8) arranged along with the boost switch to lower a resistance of the boost power stage. (Fox Example: Par. 40-42 and 52-62)
	Regarding Claim 4, Chen teaches (Figures 1-6)wherein the multi-mode controller (120) comprises a single-bit controller (220) configured to output a signal including a single bit according to the input voltage (Vin). (Fox Example: Par. 40-42 and 52-62)
	Regarding Claim 6, 
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choudhary et al. US 2015/0229215.
	Regarding Claim 9, Choudhary teaches (Figures 1-12 and 16) a method of converting a voltage (with 160), the method comprising: receiving an input voltage (Vin); generating a single bit according to the input voltage (See fig. 4 and par. 23; with Signal PWM or Signals sent to 93); performing duo-binary encoding on the single bit (with 112); determining an operation mode to operate a direct current-to-direct current (DC-DC) converter among a buck mode, a boost mode, and a buck-boost mode using the encoded single bit (Fig. 7-8); and converting the input voltage by controlling the DC-DC converter according to the determined operation mode. (Fox Example: Par. 67-84)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20150303803 in view of Choudhary et al US 2015/0229215.
	Regarding Claim 5, Chen teaches (Figures 1-6) a controller 120.
	Chen does not teach the multi-mode controller comprises a duo-binary encoder, and the duo-binary encoder is configured to perform duo-binary encoding on the signal 
	Choudhary teaches (Figures 1-12 and 16) the multi-mode controller (161) comprises a duo-binary encoder (112. Also see figs. 7-8), and the duo-binary encoder (up to 4 bits) is configured to perform duo-binary encoding on the signal output from the single-bit controller (Fig. 10, also see figs.  7-8), and control the buck power stage and the boost power stage (at fig. 16) using the encoded signal (with the state machine 112). (Fox Example: Par. 67-84)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen to include the multi-mode controller comprises a duo-binary encoder, and the duo-binary encoder is configured to perform duo-binary encoding on the signal output from the single-bit controller, and control the buck power stage and the boost power stage using the encoded signal, as taught by Choudhary to reduce noise and inefficiency between mode transitions of the system. 
	Regarding Claim 7, Chen teaches (Figures 1-6) a controller 120.
	Chen does not teach wherein the duo-binary encoder is configured to control the buck power stage or the boost power stage such that the DC-DC converter operates in one of a buck mode, a boost mode, and a buck-boost mode.
	Choudhary teaches (Figures 1-12 and 16) wherein the duo-binary encoder (112) is configured to control the buck power stage or the boost power stage (at Fig. 16) such that the DC-DC converter operates in one of a buck mode, a boost mode, and a buck-boost mode (See Figs. 4 and 7). (Fox Example: Par. 67-84)

	Regarding Claim 8, Chen teaches (Figures 1-6) wherein the controller is configured to: control the buck power stage or the boost power stage (at 110) such that the DC-DC converter operates in a buck mode (buck), if the input voltage is higher than a first reference voltage (buck threshold, par. 57), control the buck power stage or the boost power stage such that the DC-DC converter operates in a boost mode (Boost), if the input voltage is lower than a second reference voltage (boost threshold, par. 57), and control the buck power stage or the boost power stage such that the DC-DC converter operates in a direct mode, if the input voltage is between the first reference voltage and the second reference voltage (par. 57), wherein the first reference voltage is higher than the second reference voltage (par. 57). (Fox Example: Par. 40-42 and 52-62)
	Chen does not teach wherein the duo-binary encoder is configured to: control the buck power stage or the boost power stage such that the DC-DC converter operates in a buck-boost mode, if the input voltage is between the first reference voltage and the second reference voltage.
	Choudhary teaches (Figures 1-12 and 16) wherein the duo-binary encoder (112) is configured to: control the buck power stage or the boost power stage (at Fig. 16) such 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen to include t wherein the duo-binary encoder is configured to: control the buck power stage or the boost power stage such that the DC-DC converter operates in a buck-boost mode, if the input voltage is between the first reference voltage and the second reference voltage, as taught by Choudhary to reduce noise and inefficiency between mode transitions of the system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838